*DETAILED ACTION*
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Applicant’s response dated February 25, 2021 is acknowledged.
Priority
This application is a CON of PCT/US2016/041079 filed on 07/06/2016.
Claim Status
Claims 1-9 and 11-42 are pending. Claim 42 was newly added and reads on the elected invention. Claims 1, 3-9, 12-21, 29-31, and 35-42 are examined. Claims 2, 11, 22-28, and 32-34 remain withdrawn. Claims 1, 17, 30, 31, and 36-41 were amended. 
Withdrawn Claim Objections
Objection to claim 31 is withdrawn because the claim was amended to provide a full chemical name for the copolymer and thus acronyms PLL and PEG are defined. 
Objections to claims 36-38 and 40 are withdrawn because the nouns and chemical names were amended by replacing the capital letters with lower case letters. 
Withdrawn Claim Rejections -35 USC § 112
Rejection of claim 1 over the term "meaningful" is withdrawn because the claim was amended to recite a definition of the term. 

Rejection of claim 31 is withdrawn because the claim was amended by deleting the first period. 
Rejection of claim 39 over "the eye" in line 1 is withdrawn because the claim was amended by deleting “the”.
Withdrawn Claim Rejections -35 USC § 103
Rejections of claims 1, 6, 13, 16, 18, 19, 35, 37, 38, and 40 over Bascom (US 2008/0031967 A1 Published February 7, 2008) as evidenced by Jee (WO 2004/047811 A1 Published June 10, 2004) and Merriam-Webster definition of “Thermogenesis” (Accessed November 17, 2020, page 1, source https://www.merriam-webster.com/dictionary/thermogenesis) are withdrawn because claim 1 was amended by requiring the biological surface to be an ocular surface. This limitation is not obvious over the cited references. 
Claim Objections 
Claim 17 recites “ at the end of the claim. The claim is objected to because the “ appears to be a typographical error. 
New Claim Rejections -35 USC § 112
Necessitated by Amendment
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the copolymer solution" in line 10. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites “D) the actual temperature of the biological surface in some cases”. The claim is indefinite because the scope of temperature in part D is unclear because the definition requires a temperature “in some cases” without defining the scope of cases in which the temperature was measured. The term “the actual temperature” also renders the definition indefinite because it is not clear why “temperature” was modified with “the actual”. A biological surface has a temperature, and it not clear what temperature is meant by “the actual temperature”. 
The term "smooth thin" in claim 1 is a relative term which renders the claim indefinite.  The term "smooth thin" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The scope of layer is unknown because it is not clear what structure is intended by “smooth thin”.    
Claim 17 contains the trademark/tradename pluronic. Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982). The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any a block copolymer and, accordingly, the identification/description is indefinite.
	Rejection of claim 17 is maintained because the claim continues to recite pluronic. Ground of rejection may be obviated by deleting pluronic and only reciting the description of the copolymer. 
Claim 41 is a treatment method. The claim is indefinite because it does not recite an active method step. This rejection is maintained because claim amendment was not sufficient to overcome the ground of rejection. The claim was amended to recite “administered topically”. However, this is not sufficient to overcome the ground of rejection because it is not an active method step. Furthermore, the method does not state to what the composition is administered topically. A proper way of claiming a method would be for example, a method of treating a disease X comprising topically administering a composition Y to body part Z.
Claim 41 recites the limitation "said multifunctional graft copolymers" in line 6. There is insufficient antecedent basis for this limitation in the claim. Did applicant mean "said multifunctional graft copolymer"?
Claims 3-9, 12-16, 18-21, 29, 35-38, 40, and 42 are indefinite because the claims depend from and contain indefinite limitations of claim 1.
Maintained Claim Rejections -35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 39 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Cooper (US 2010/0226963 A1 Published September 9, 2010) as evidenced by Bruder (US 2019/0159929 Al, Published May 30, 2019).
The claims encompass treatment methods.
 The teachings of Cooper are related to a composition and methods of using said composition for treating eyes (Abstract). The composition contains a copolymer and a pharmaceutically acceptable carrier (paragraph 0006). In one embodiment, the composition is part of a kit containing a contact lens and the composition (paragraph 0009). The composition can be contacted with an external body surface, particularly external surface of the eye (paragraph 0015). The compositions is suitable for use in a method of treating inflammatory conditions of the eye (paragraph 0018). The copolymer is a graft copolymer PLL-g-PEG (paragraph 0022). The ability to reduce or prevent bacterial adherence to biological surfaces such a skin or hair is expected to make these compositions useful in the treatment of chronic blepharitis (paragraph 0125).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have treated blepharitis by contacting the eye 
Regarding claim 41, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have treated blepharitis by contacting a contact lens comprising a formulation comprising 0.001-40 % by weight of a graft copolymer PLL-g-PEG with the eye, with a reasonable expectation of success because Cooper teaches a method of treating an eye comprising contacting the eye with a lens comprising a formulation comprising a graft copolymer PLL-g-PEG in a concentration of 0.001-40 % by weight (paragraph 0093). It would have been obvious to have covalently immobilized the graft copolymer to the lens in order to prolong the biological effect of the formulation with a reasonable expectation of success because Cooper teaches that that extraocular devices such as 
Cooper teaches PLL-g-PEG, which is a multifunctional graft copolymer comprising a cationic backbone (PLL) and hydrophilic side chains (PEG).
Combining prior art elements according to known methods to obtain predictable results supports obviousness.
Examiner’s Response to Applicant’s Arguments 
In the remarks dated February 22, 2021, applicant traversed the rejections of claims 39 and 41 because Cooper does not teach the property “where the surface temperature of the eyelid margin increases 0.1 degrees Celsius” in the method of treating blepharitis of the eye. 
Applicant’s arguments were fully considered but are not persuasive because the increase in temperature describes an effect or an intended result of a method step positively recited. See MPEP 2111.04(I). The prior art teaches the same active method steps as claimed method, therefore the prior art method would have resulted in increase in temperature because it requires applying the same composition to the same patient population as claimed.  
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair--direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alma Pipic/
Primary Examiner, Art Unit 1617